DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 07/30/2019; claim(s) 1- 14 is/are pending herein; claim(s) 1, 9, & 10 is/are independent claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 7, 9- 11, & 13 is/are rejected under 35 U.S.C. 102 (a) (1)/(a)(2) as being anticipated by Hakkaku (1WO 2016031797 A1, Pub. Date: March 3, 2016 outside the grace period). Note: The US patent application publication: 20170274587 A1 is used for citation/translation purpose since this is US equivalent of the Hakkaku’s WO documents.
Regarding claim 1, Hakkaku teaches a shaping apparatus [“a printing and objects shaping system” like system 10 of fig. 1] for shaping a shaped object [manufacturing of “the three-dimensional object 5” on platen 16] that is 
(a) a coloring head [one or more of the inkjet heads of the discharge unit 12 (of fig. 1) except the “white ink head 206”, For example, head 202y, 202c, 202m] that ejects a coloring material as a material of the shaped object (Fig. 2A, [0052- 0054, 0057, 0105]); 
(b) a light reflective material head [“white ink head 206” of the discharge unit 12 and carriage 200, analogous to applicant’s head 202w2] that ejects a light reflective material [“inner white region 51 thus formed may reflect incident light transmitting through the region to be colored 53 from outside of the three-dimensional object 5” and “The white ink head 206 is an inkjet head that discharges ink droplets of a white (W) ultraviolet curing-type ink”] as a material of the shaped object (Fig. 2A, [0057 0078]); and 
(c) a controller [“controller 18”, fig. 1 wherein the “controller 18 is configured to control the operations of the components in the printing and object-shaping system 10”] that controls operations of the coloring head and the light reflective material head ([0044]), 
wherein
 the shaped object [object shown in figs. 3A- 3B] including a region to be colored, which is a colored region [“The three-dimensional object 5, depending on its intended use may be partly colored”], is shaped as the shaped object, at least a part of the region to be colored is formed by arranging a plurality of color cells [“layers made of the ultraviolet curing-type inks and each including an inner region and an outer peripheral region in the layer”. Here, each row 5a of fig. 3A/layers are interpreted as “color cells”] set in advance as a unit of coloring, each of the color cells includes: ([0075, 0083]);
(i) a reflective core [“inner white region 51”] which is a part formed of the light reflective material inside the color cell, and (ii) an outer peripheral portion [“outer side of the inner white region 51” such as regions 52/53/54] which is a part that surrounds a periphery of the reflective core3 (Figs. 3A- 3B & associated texts, [0076-0080]) and
 in an operation [control action of performing the “object-shaping system 10 in accordance with instructions received from a user through the operating unit 14”] of forming the region to be colored, the controller causes the light reflective material head to eject [“the white ink head 206 may be used to form the inner white region 51”] the light reflective material to form the reflective core in each of the color cells, and causes the coloring head [“system 10 may color the region to be colored 53 by discharging the ink droplets of the Y, M, C”, para. 0082] to eject the coloring material to form the outer peripheral portion in each of the color cells ([0044, 0079- 0086]).
Regarding claim 2, Hakkaku further teaches the shaping apparatus according to claim 1, further comprising:
heads 202y -202c, 206, 204, 210], each of the coloring head ejecting the coloring material of a color different from each other, wherein at a time of forming the outer peripheral portion in the color cell formed at each position of the region to be colored, the controller causes at least a part of the plurality of coloring heads to eject the coloring material according to a color to be colored with respect to each position (Fig. 2A & associated text when the controller performs “three-dimensional object shaping mode”).

Regarding claim 3, Hakkaku further teaches the shaping apparatus according to claim 2, wherein the outer peripheral portion [the portion 53 is outer peripheral portion of one of the cell which is formed with only one color. Please note the claim does not require entire cell/layer is made up only with a core and an outer peripheral portion] of one of the color cells is formed only of the coloring material of one color ([0081], fig. 3A).

Regarding claim 4, Hakkaku further teaches the shaping apparatus according to claim 2, wherein in at least a part of the color cells in the region to be colored, the outer peripheral portion of one of the color cells is formed of the coloring material of a plurality [“the color inks and the clear ink are used to form the region to be colored 53,”] of colors ([0086], figs. 3A).

Regarding claim 5, Hakkaku further teaches the shaping apparatus according to claim 4, further comprising: 
clear ink head 208”] that ejects a material of a clear color as the coloring material as at least one of the plurality of coloring heads, wherein the outer peripheral portion of the one of the color cells is formed [“In this embodiment, the clear ink head 208 is used to form the inner clear region 52”] of the coloring material of the plurality of colors including the material of the clear color ([0052, 0080, 0086]).

Regarding claim 6, Hakkaku further teaches the shaping apparatus according to claim 2, further comprising:
 a coloring head [“clear ink head 208 may discharge the ink droplets of the clear ink”] that ejects a material of a clear color as the coloring material as at least one of the plurality of coloring heads, wherein the color cell in which the outer peripheral portion is formed of only the material of the clear color is formed as at least a part of the color cells in the region to be colored ([0052, 0080, 0086], Fig. 3A).

Regarding claim 7, Hakkaku further teaches the shaping apparatus according to claim 1, wherein as the shaped object [“three-dimensional object 5 is formed by repeatedly performing a layer forming”], a shaped object including: 
the region to be colored, and a light reflecting region [region 51 is in inner side from the region 52 and 53] formed using the light reflective material on an inner side of the region to be colored is shaped (Fig. 3A, [0071]).

Regarding claim 9, Hakkaku teaches invention of this claim for the similar reasons as discussed above in claim 1.
Regarding claim 10, Hakkaku teaches a shaped object [“structure of the three-dimensional object 5”] that is stereoscopic and in which at least one part is colored, the shaped object comprising: ([0072]);
a region to be colored, which is a colored region, wherein at least a part of the region to be colored is formed by arranging a plurality of color cells set in advance as a unit of coloring, and each of the color cells includes: a reflective core [“inner region”] which is a part formed of a light reflective material inside the color cell, the reflective core being formed of the light reflective material, and an outer peripheral portion [“outer peripheral region is a region where, for example, the coloration of the three-dimensional object 5”] which is a part that surrounds a periphery of the reflective core, the outer peripheral portion being formed of a coloring material ([0075-0085], Figs. 3A- 3B).

Regarding claim 11, Hakkaku teaches the shaping apparatus according to claim 2, wherein as the shaped object, a shaped object including:
 the region to be colored, and a light reflecting region formed using the light reflective material on an inner side of the region to be colored is shaped (Fig. 3A).

Regarding claim 13, Hakkaku teaches the shaping apparatus according to claim 3, wherein as the shaped object, a shaped object including: the region to be colored, and a light reflecting region formed using the light reflective material on an inner side of the region to be colored is shaped (Fig. 3A).

Claim(s) 1 & 9 - 10 is/are rejected under 35 U.S.C. 102 (a) (1)/ (a)(2) as being anticipated by Kuo et al. (US 20170269475 A1, hereinafter Kuo).

Regarding claim 1, Kuo teaches a shaping apparatus [“3D printing system 1”] for shaping a shaped object that is stereoscopic and in which at least one part is colored, the shaping apparatus comprising: (Fig. 1, [0056]);
 a) a coloring head [“first nozzle 120 can use UV curable resins in liquid state to process printing”] that ejects a coloring material [“curable resins”] as a material of the shaped object ([0059, 0088]); 
b) a light reflective material head4 [“second nozzle 122 can use a plurality of coloring materials of different colors (such as inks of different colors… to process printing” means at least one type of the color can reflect the ejected material at least by some degree. PHOSITA knows that all colors do not absorb 100% light and remaining light is reflected] that ejects a light reflective material as a material of the shaped object ([0059]); and 
c) a controller [controller/CPU of the “computer device 10 and a color 3D printer 12”] that controls operations of the coloring head and the light reflective material head ([0056]), 
wherein
 the shaped object including a region to be colored, which is a colored region, is shaped as the shaped object, at least a part of the region to be colored is formed by corresponding color cells according to the color of the color 3D object”] set in advance as a unit of coloring, each of the color cells includes: a reflective core [the filled color 40/42/44 by the second nozzle which can reflect at least a portion of the light, “filling in the coloring materials”] which is a part formed of the light reflective material inside the color cell, and an outer peripheral portion [shell part of the color cells made by the first nozzle 120] which is a part that surrounds a periphery of the reflective core (Figs. 6-9, [0066, 0069, 0075, 0096-0103]), and
 in an operation of forming the region to be colored, the controller causes [“the color 3D printer 12 can control the first nozzle 120… the second nozzle 122 to process coloring simultaneously”] the light reflective material head to eject the light reflective material to form the reflective core in each of the color cells, and causes the coloring head to eject the coloring material [any material used to form the shell of the each of the cells] to form the outer peripheral portion in each of the color cells ([0060, 0088, 0090-0094]).

Regarding claim 9, Kuo teaches invention of this claim for the similar reasons as claim 1.

Regarding claim 10, the rejection of claim 1 is incorporated. Therefore only in summary, Kuo teaches a shaped object [object of figs.8- 9 that is printed by the printer 12 having nozzles 120/122, fig. 1] that is stereoscopic and in which at least one part is colored, the shaped object comprising: ([0098]);
the entire part of the object is also a region of the object] to be colored, which is a colored region, wherein at least a part of the region to be colored is formed by arranging a plurality of color cells [cells 30, 32, 34, 36] set in advance as a unit of coloring, and each of the color cells includes: a reflective core [core 40, 42, 46, 38 which can reflect at least a portion of the light as can be clear to the PHOSITA because the colors do not absorb 100% of the light] which is a part formed of a light reflective material inside [the second nozzle ejects material inside the cells] the color cell, the reflective core being formed of the light reflective material, and an outer peripheral portion [the outer/shell part of the cells 30, 32, 34 other than the filled part] which is a part that surrounds a periphery of the reflective core, the outer peripheral portion being formed of a coloring material (Figs. 8- 9, [0101-0103]).

Allowable Subject Matter
Claim 8, 12, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
1) Hakkaku (WO 2016031797 A1/ US 20170274587 A1) further teaches/suggests the apparatus further comprising:
a scanning driver [“driver elements, such as piezoelectric elements” with scan and drive controller 108, fig. 1] that causes the coloring head and the light 
the scanning driver causes the coloring head and the light reflective material head to perform, as the scanning operation, at least:
a main scanning operation [“the main scanning direction”] of ejecting the material of the shaped object while relatively moving in a main scanning direction orthogonal to the layering direction with respect to the shaped object being shaped, and a layering direction scanning of relatively moving in the layering direction with respect to the shaped object being shaped ([0018, 0050, 0054]).
Hakkaku further states “ink dots variously differ in height during the manufacture of a three-dimensional object” (paras. 0022, 0096), but fails to state using of specific number of dots (i.e., “three dots” and “one dot”) as claimed. Put differently, Hakkaku does not teach or suggest “three dots of the material of the shaped object are arranged in each of the main scanning direction, the sub scanning direction, and the layering direction in each of the color cells, and in each of the color cells, the reflective core is constituted by one dot of the material of the shaped object”.

2) HAKKAKU  (US 20170100896 A1) teaches a shaping apparatus comprising a scanning driver [“main scan driver 18”] that causes the coloring head and the light reflective material head to perform a scanning operation of relatively moving with respect to the shaped object being shaped is further disposed ([0014]).
3) Hakkaku et al. (US 20170313048 A1) teaches a shaping apparatus [“forming device 10”, fig. 1] for shaping a shaped object [“forming object 50 is, for example, a stereoscopic three-dimensional structural object”] that is stereoscopic and in which at least one part is colored ([0039]), the apparatus comprising:
a coloring head [“section 12 includes, … ink jet heads 102Y, and ink jet heads 102K, as shown in FIG. 1B.”], a light reflective material head [“heads, the ink jet heads 102W are ink… present example, the white ink is an example of a light reflective ink, and for example, is used when forming a region”], a controller [control section 20], a scanning driver [driving section 16] (Fig. 1-2 & associated texts, [0053, 0056]).

Therefore, for claims 8, 12, & 14, the prior art does not teach/suggest “the scanning operation, at least:…when a direction orthogonal to the main scanning direction and the layering direction is assumed as a sub scanning direction, three dots of the material of the shaped object are arranged in each of the main scanning direction, the sub scanning direction, and the layering direction in each of the color cells, and
in each of the color cells, the reflective core is constituted by one dot of the material of the shaped object” in combination with remaining limitations of the respective claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Attached along with this Office action.
        2 Please note applicant’s spec, para. 0033, “In this case, the inkjet head 202w is an example of a head for light reflective material” (emphasis added).
        3 The claim limitation of “shaped object” (shown with italic emphasis) is treated as limitation having no patentable weight since an apparatus claims cover what a device is, not what a device does, see MPEP 2114 (II). Therefore, the type of the “shaped object” fabricated/shaped are immaterial with the claimed “shaping apparatus”.  For example, a pencil cannot be a different pencil whether it is used to draw first picture (e.g., circle) or a second picture (e.g., triangle). Examiner notes, the “shaped object” is not structural part of the claimed “shaping apparatus”.  However, for the interest of the compact prosecution, the limitations having non patentable weight are also mapped with the Hakkaku reference.
        4 Applicant’s specification in para. 0033 states “In this case, the inkjet head 202w is an example of a head for light reflective material”. Therefore, the claimed “light reflective material head” is not limited to a white ink head. Therefore, any ink head that can drops an ink that can be somehow reflected can be called claimed “light reflective head” under BRI.